DETAILED ACTION
Response to Amendment
The following is in reply to the applicants submission (e.g. amendment, remarks, etc.) filed on October 7, 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 15, 16, 18, 20, 21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication JP 2007-173477 (hereinafter “JP’477”)1 in view of U.S. Publication 2011/0132642 to Shinoda et al (hereinafter “Shinoda”).
Claims 15 and 20:  JP’477 discloses a laminated circuit board comprising:
a plurality of flexible circuit boards (e.g. 2, 3, in Fig. 2) laminated one on top of another, 
in a planar view, each of the plurality of flexible circuit boards has at least one side and is arranged so that a region in a vicinity (e.g. 8) of the one side of the a respective one of the flexible circuit boards overlaps with the region in a vicinity (e.g. 18) of the one side of each of the other respective flexible circuit boards, and the overlapping regions of the plurality of flexible circuit boards are oriented in a same [horizontal] direction (Fig. 2), and
an electrical connection of a respective one of the plurality of flexible circuit boards with the at least one other of the plurality of flexible circuit boards is made via an electrically-conductive material (e.g. 24, 26) arranged on end faces of the flexible circuit boards (e.g. ¶ [0035]).
Claim 18:  JP’477 discloses the laminated circuit board according to claim 15, wherein at least one of the flexible circuit boards has a smaller area (e.g. at layers 4, 6)  than an area (e.g. at layers 11, 15, 21, 22) of the other flexible circuit boards (Fig. 2).
Claim 23:  JP’477 discloses the laminated circuit board according to claim 15, wherein the overlapping regions of the plurality of flexible circuit boards are oriented in a same direction [e.g. horizontal direction in Fig. 2] when viewed from a planar perspective [e.g. rectangle formed by dashed line in Fig. 7].
Claim 24:  JP’477 discloses the laminated circuit board according to claim 15, wherein the overlapping regions of the plurality of flexible circuit boards are oriented in a same direction [e.g. horizontal direction of Fig. 2] on a principal surface (e.g. in connection regions 8, 18 of Fig. 2, bottom surface of 14 facing top surface of 6) of each of the flexible circuit boards.
JP’477 does not mention that on each respective one of the plurality of flexible circuit boards is formed an electronic component having a specific function [as required in each of Claims 15 and 20].
Laminated circuit boards are known to have a wide variety of applications.  One such application is taught by Shinoda, which discloses a plurality of circuit boards (e.g. 1, 10, in Figs. 1A, 1B) with the application of a touch panel or instrument (e.g. ¶ [0030]).  The circuit boards include each respective one as having an electronic component (e.g. 5a to 5c, 8a to 8d and 4a to 4d on 1, and 9, 15a to 15c, 16a to 16d on 10) having a specific function as this application.
Claims 16 and 21:  Shinoda discloses that the laminated circuit board according to claim 15, wherein at least one of the plurality of flexible circuit boards comprises a control circuit (e.g. 5a to 5c, 8a to 8d and 4a to 4d) for controlling a sensor (e.g. 2), as the electronic device, or control circuit device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the laminated circuit boards of JP’477 by adding the electronic components to each of the circuit boards, in the manner taught by Shinoda, to form a control circuit device with a sensor thereby positively providing the application of touch panel or instrument. 
Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over JP’477 in view of Shinoda, as applied to Claims 15, 16, 20 and 21 above, and further in view of U.S. Publication 2013/0223034 to Rathburn (hereinafter “Rathburn”).
JP’477, as modified by Shinoda, discloses the laminated circuit board as relied upon above in Claims 15, 16, 20 and 21.  The modified JP’477 board does not mention that the control circuit for controlling the sensor is an organic semiconductor circuit.
Rathburn discloses that certain types of materials form organic semiconductor circuits (e.g. ¶ [0081]) for the benefit of providing high performance electrical connections (e.g. ¶ [0081]). By using anyone of the materials in Rathburn to form the laminated circuit board of JP’477, the entire circuit of JP’477, including the control circuit  would form an organic semiconductor circuit. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the laminated circuit board of JP’477 by using the materials mentioned by Rathburn, to form an organic semiconductor circuit for the advantage of having high performance electrical connections.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP’477 in view of Shinoda, as applied to Claim 15 above, and further in view of U.S. Publication 2004/0156583 to Totani et al (hereinafter “Totani”).
JP’477, as modified by Shinoda, discloses the laminated circuit board as relied upon above in Claim 15.  The modified JP’477 board does not teach that a through-via formed in the flexible circuit boards is present, and a size of an opening of the through-via formed in the flexible circuit boards increases toward a top layer.
Totani discloses that an electrical connection can be established between flexible circuit boards (e.g. 2, 3, in Fig. 2) whereby an opening (e.g. occupied by 22a, Fig. 3e) of a through-via (24) can be formed in each of them as a size of the opening increases toward a top layer (as 22a becomes embedded in 21 or 23, Figs. 3d to 3e, ¶ [0045]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the electrical connection of JP’477 with the electrical connection of Totani that includes at least the through-via with an opening that increases toward the top layer, to alternative provide the electrical connection between the flexible circuit boards.



Response to Arguments
Applicants arguments filed as part of the submission have been fully considered, but have not been deemed to be found as persuasive.
Applicants state that the claimed configuration of the applicants have a feature that a decrease in yield of the integrated device is prevented, without increasing an area of the configuration [page 5 of submission].  First, the examiner notes that this feature is not claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Second, JP’477 would certainly have this feature to the extent that the configurations recited in each of Claims 15 and 20 do not distinguish over JP’477 and Shinoda for at least the following reasons.
Applicants believe that the teachings of Shinoda cannot be combined with JP’477 because Shinoda does not teach a plurality of flexible circuit boards [pages 5 to 6 of submission].  While it appears that applicants acknowledge that circuit board (10, in Fig. 1B) is flexible, applicants state that touch panel (B) is not flexible.  Applicants are reminded that the test for obviousness is not whether the features of a secondary reference (i.e. Shinoda) may be bodily incorporated into the structure of the primary reference (i.e. JP’477); nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, it was JP’477 that was relied upon to teach a plurality of flexible circuit boards.  In Shinoda, what makes up the touch panel (B) is a circuit board (1, in Fig. 1A or 1B).  In the combined teachings of Shinoda and JP’477, they both share the use at least two circuit boards [flexible or not] as part of their electrical circuit, whereas Shinoda discloses that the use of two circuit boards has a specific application (e.g. touch panel) when one of the them is provided with electronic components (e.g. electrodes, terminals, sensor, etc.).  JP’477 can be modified by Shinoda by adding such features to provide the benefits of a specific application.  Such a modification would not yield any unexpected results because both JP’477 and Shinoda disclose the use of two circuit boards that are interconnected, as  circuit boards are well-known in the art to have a wide variety of applications.  
Applicants also assert that in Claim 15, neither of the references teach that the overlapping regions of the plurality of flexible circuit boards are oriented in the same direction.  These features are taught by JP’477.  JP’477 discloses that the first connection portion (e.g. 8, in Fig. 3) mates with the second connection portion (e.g. 18, in Fig. 4) for each of the flexible circuit boards (e.g. see ¶¶ [0044], [0045]).  These connections portions can be considered as overlapping regions, such that when connected, are oriented in the same horizontal direction in Figure 2.  Figure 7 of JP’477 shows a plan view, or planar view, of the overlapping regions with the dashed line rectangle.  The “same direction” for example, can be taken vertically along cut line C, or horizontally, in Figure 7, because the overlapping regions have the very same shape of the dashed line rectangle.  Applicants will need to clarify, or be much more specific, with the phrase of “oriented in a same direction” in order to distinguish Claim 15 over JP’477.
The remaining rejections stand or fall together with the rejections of Claims 15 and 20.

Conclusion
Applicants amendment filed as part of the submission has necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896                                                                                                                                                                                                        


    
        
            
    

    
        1 The interpretation of JP’477 has been taken from a Machine Language Translation in English, a copy of which is attached to the previous office action.